Being of the opinion that the map mentioned in the decision of the majority was inadmissible, and that an error of material consequence to the defendant was committed when it was received in evidence, I dissent from the foregoing, and avail myself of this opportunity of expressing my reasons. The map is prepared in professional style and is the handiwork of Mr. E.B. Henry, county engineer of Klamath county. His official imprint upon the map, together with other collateral matters, might readily have led the jury to believe that this plat was one of an official character. Its size is amply large so that when the map was placed upon an easel, as the evidence indicates it was, all the inscriptions upon it were plainly visible to the jury. Upon the solid red line which indicates the winding course of the highway are two asterisks of such size that each is of the width of the highway itself. Opposite these asterisks and pointing to them are two large red arrows which are easily the most distinguishing feature of the map. Alongside of one of these is the inscription, "First point of contact at Station 107 plus *Page 679 
85.0". Alongside of the other arrow appear the words, "Second point of contact 25' west of first point." As is evident from the prevailing decision, Mr. Henry was not present when the accident occurred and saw no marks upon the roadway or other imprints indicating where the impact occurred. The sole source of his information was the plaintiff himself. Approximately ten pages of the testimony, representing the direct examination of Mr. Henry, are consumed with his explanation of how the plaintiff pointed out to him the place where the defendant's vehicle first struck the one in which the plaintiff was riding and then struck the same vehicle again 25 feet from the place of the first impact. Continuing, the witness described the manner in which he prepared the map, the scale to which it was drawn, his measurements between the two points, and his comparison of his own notations with those of a map prepared by the state highway engineer. A total of 24 pages of testimony are consumed with his various explanations. In addition to the information aforementioned which appears upon the map, the document also indicates the degree of various angles in the roadway, directions, and distances between many points mentioned in the testimony. Thus the diagram is of a character to which the jury very likely resorted for the purpose of acquiring information concerning curves, distances, etc.
It will at once be observed both from the foregoing and from the decision of the Chief Justice that the inscriptions placed upon the diagram by the witness which indicated the point of the first contact and the point of the alleged second contact were of a hearsay character; that is, Henry could not vouch for that information but was recording information which he *Page 680 
swore was given to him by the plaintiff. Later, the plaintiff testified that he took Henry to this spot upon the highway and did, in fact, point out to him the two points of impact. But hearsay evidence does not cease to be of that character when the source of it takes the stand and corroborates the tale-bearer.
One of the principal issues in the case was whether the bus twice struck the car in which the plaintiff was riding. It will readily be observed that if the plaintiff could corroborate and substantiate his contention that two impacts occurred rather than one he thereby made the condition of the defendant worse and his own better.
No decision which has come to my attention authorizes the reception in evidence of plats containing inscriptions of the above character. I quote from 22 C.J., Evidence, p. 913, § 1114: "A map or plat having written memoranda thereon which may be taken by the jury as evidence should not be admitted." FromHatcher v. Quincy Horse Ry.  Carrying Co., 181 Ill. App. 30, I quote: "The plat as offered was an endeavor to get before the jury the written testimony of the author of the plat that it might take such written evidence to the jury room, and is in the nature of a written argument upon the oral testimony. While a general plat would be proper (Justen v. Schaaf, 175 Ill. 45;Wahl v. Laubersheimer, 174 Ill. 338), the court properly sustained the objection because of the written memoranda, levels, and lines of vision thereon." Walsh v. Walsh, (1925) 1 D.L.R. 1192, was an action of trespass in which the plaintiff succeeded in having introduced in evidence a plan showing the disputed premises. Upon this plan were various inscriptions placed there by the deputy land surveyor who had *Page 681 
prepared the plan. Upon appeal it was held that the receipt in evidence of this document was in itself sufficient error to warrant the granting of a new trial. I quote: "Counsel for the plaintiff urged that even if the evidence was objectionable a new trial should not be granted as no wrong or substantial injustice had been caused by its admission. I am unable to come to that conclusion. In fact, it seems to me that comments of this sort upon a plan signed by a duly qualified surveyor when placed before the jury may have had a very great influence in causing them to come to the conclusion which they arrived at." See to like effect: Grant v. C.  N.W.R. Co., 176 Ill. App. 292;Zinser v. Sanitary District of Chicago, 175 Ill. App. 9;Corning v. Dollmeyer, 129 Ill. App. 188.
The decisions cited by the majority in support of their views fail them and, in fact, recognize the rule applied in the foregoing decisions. For instance, in State v. Remington,50 Or. 99 (91 P. 473), no objection was made to the map on account of the inscriptions mentioned by the Chief Justice. I quote: "The map was made by a competent and evidently disinterested person after a careful survey of the premises, and, though the plat contained certain written words, descriptive of existing objects, no objection was urged by defendant's counsel against the admission of the map in evidence on account of such memoranda." The decision then quotes with approval from People v. Johnson,140 N.Y. 350 (35 N.E. 604), as follows: "The learned trial judge was extremely careful about them. He required explicit proof of their accuracy, and, when descriptive words were marked upon them, stood ready to strike off any to which reasonable objection *Page 682 
should be made." In addition, Mr. Justice MOORE quoted fromAdams v. State, 28 Fla. 511 (10 So. 106): "But for a person who knew nothing of these matters, except what he heard from others, to designate the movements of persons on the map, would be testimony of a secondary character and improper to be admitted." In Walling v. Van Pelt, 132 Or. 243 (285 P. 262), also reviewed in the decision of the majority, the map was made by the individual who saw the black marks upon the pavement. In other words, the author of that map saw everything represented by his drawing, and therefore passed on to the jury no hearsay information. The other decisions cited in the prevailing opinion shed no light upon our present problem.
The decision of the Chief Justice seems to recognize that the plat with the foregoing inscriptions upon it was inadmissible but holds that the error was harmless. It will be observed that inWalsh v. Walsh, supra, a similar argument was repulsed and I believe that the same should be done in this case. As previously indicated, the plat contained much valuable information as to distances, directions, angles, etc., to which the jury in all likelihood resorted. Since much of this data was not disputed by the defendants, it lent significance to the plat and likely caused them to regard it as a reliable friend. Next, the large red arrows standing out boldly before the jury each hour during the trial constantly voiced the plaintiff's contention that his automobile had been struck twice. Moreover, while other witnesses were excluded from the jury room, this silent but persuasive witness accompanied the jurors when they retired to deliberate, and remained with them until they returned with a verdict for the plaintiff. This document gathered to itself *Page 683 
increased persuasive powers as the jurors' recollection of the testimony of the other witnesses became dimmed. And, finally, as is suggested in 7 No. Car. Law Rev. 443, the things which the jury can see produce greater effect upon them than the spoken words of the witnesses.
The portion of the plat to which exception was taken is not a drawing of any physical objects. Apparently the two alleged impacts caused no imprints to be made upon the roadway, and hence no diagram could be prepared of that which was purely transitory. The portion to which the defendant objects was nothing more than a plat of plaintiff's hearsay statement. The engineer, by placing this inadmissible statement amid reliable information, compiled with technical, professional skill, exalted it into a persuasive force.
For the reasons above, I dissent. *Page 684